By JUDGE JACK M. MATTHEWS
This case came on to be heard on the 30th day of January, 1981, upon the defendant’s motion for summary judgment, and at the hearing counsel for the plaintiff, William T. Simpson, conceded that he had retained no expert witness to testify on behalf of the plaintiff at the trial of the case. Counsel further advised the Court that it was his intention to call the defendant, Lawrence 0. Larson, as an advérse witness and to ask him whether he agreed with certain medical texts relating to the procedure for care of infected surgical incisions; and further to ask him whether in his opinion the procedures recommended in those texts were the standard of care for general surgeons practicing in the area of Pulaski County, Virginia, and the Court being of the opinion that a party to a suit cannot be called as an adverse witness to give an expert opinion and that the plaintiff has no other expert witnesses to testify as to the standard of care in the area of Pulaski County, Virginia, it is therefore adjudged and ordered that the defendant's motion for summary judgment shall be and it hereby is granted, and this action shall be and it hereby is dismissed and stricken from the docket of the Court.